Citation Nr: 0947363	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-02 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for peripheral vascular disease of the left lower extremity.  

2.  Entitlement to an initial rating in excess of 20 percent 
for peripheral vascular disease of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 
1964.

In February 2005, the Board of Veterans' Appeals (Board) 
granted the Veteran's claim of entitlement to service 
connection for cardiovascular disability, including 
circulatory problems.  

By a rating action in March 2005, the RO assigned the Veteran 
an initial 20 percent disability rating for peripheral 
vascular disease of his left lower extremity and an initial 
20 percent disability rating for peripheral vascular disease 
of his right lower extremity.  Each of those ratings became 
effective May 22, 1998.  The Veteran disagreed with those 
ratings, and this appeal ensued.  

After reviewing the record, the Board finds that additional 
development of the evidence is warranted prior to further 
consideration by the Board.  Accordingly, the appeal is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.

In December 2006, during the course of the appeal, the 
Veteran raised contentions to the effect that an effective 
date earlier than May 22, 1998 was warranted for his service-
connected peripheral vascular disease.  That claim has not 
been certified to the Board on appeal nor has it otherwise 
been developed for appellate purposes.  Therefore, the Board 
has no jurisdiction over that claim and it will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 
2009); 38 C.F.R. § 20.101 (2009).  However, it is referred to 
the RO, however, for appropriate action.


REMAND

Initially, the Board notes that the VA has a duty to assist 
the Veteran in the development of his claims.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, 
the duty to assist is not a one-way street.  Olsen v. 
Principi, 3 Vet. App. 480 (1992).  It is the Veteran's 
responsibility to present and support his claims.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  To date, VA has 
not specifically notified the Veteran of its duty to assist 
him in developing his claims of entitlement to increased 
initial ratings for peripheral vascular disease. 

In his original claim of entitlement to service connection 
for vascular disease, received by VA in May 1998, the Veteran 
reported that he had a claim for benefits pending with the 
Social Security Administration.

During VA examinations, performed in October 1998 and June 
2006, it was noted that the Veteran was receiving Social 
Security benefits.  Despite the receipt of such benefits, the 
Veteran's records from the Social Security Administration 
have not yet been associated with the claims folder.  

In May 1998, during treatment by Joel E. Nystrom, M.D., the 
Veteran underwent Doppler ultrasound testing which revealed 
an ankle/brachial index of 0.75 in his right lower extremity 
and 0.73 in his left lower extremity.  Since that time, the 
ankle/brachial index has not been reported.

In November 2000, the Veteran underwent stent placement to 
alleviate his peripheral vascular disease.  

In January 2001, during a consultation with the VA Cardiology 
Service, it was noted that the Veteran was being referred for 
Doppler ultrasound testing to be performed in May 2001.  In 
January 2002, during a consultation with the VA Vascular 
Service, it was noted that Doppler ultrasound testing had, 
essentially, confirmed the previous findings of moderate 
stenosis of the internal carotid artery.  During a June 2006 
VA heart examination, it was noted that Doppler ultrasound 
testing in 2005 had, again, confirmed the presence of 
moderate carotid stenosis.  The reports of any Doppler 
ultrasound testing, scheduled for May 2001 have not been 
associated with the claims folder, nor have the reports of 
the Doppler ultrasound testing performed in January 2002 and 
in 2005.  

The Veteran was last examined by VA in June 2006 to determine 
the level of impairment due to his service-connected 
bilateral peripheral vascular disease.  There was no report 
of any associated Doppler ultrasound testing.

Inasmuch as there may be outstanding evidence which could 
support the Veteran's claims for increased ratings for 
peripheral vascular disease, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded for the following 
actions:

In light of the foregoing, further development of the record 
is warranted prior to further consideration by the Board. 
Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran of VA's duties to 
notify and assist him in the development 
of his claim of entitlement to initial 
ratings in excess of 20 percent for his 
service-connected peripheral vascular 
disease of the right and left lower 
extremities.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

2.  Request that the Veteran identify the 
VA medical facility(s) where he underwent 
or was scheduled to have Doppler 
ultrasound testing in association with 
his treatment for peripheral vascular 
disease.  Also request that he provide 
the dates of such testing, if known.  
Then request the reports of that testing 
directly from the VA medical facilities 
so identified.  This should include, but 
is not limited to, the reports of Doppler 
ultrasound testing, scheduled for May 
2001, as well as that performed in 
January 2002 and in 2005.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

3.  Request that the Social Security 
Administration provide the records 
associated with the Veteran's award of 
Social Security benefits.  Such records 
must include, but are not limited to, a 
copy of his initial award letter, reports 
of any associated determinations by an 
Administrative Law Judge, and the medical 
records and reports associated with his 
award and continuance of such benefits.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

4.  When the actions in parts 1, 2, and 3 
have been completed to the extent 
possible, schedule the veteran for a 
vascular examination to determine the 
extent of impairment due to his service-
connected peripheral vascular disease of 
each lower extremity.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review of the 
pertinent documents therein in 
conjunction with the examination, and the 
examiner must acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand. 

The examiner must identify and explain 
the elements supporting the diagnosis of 
peripheral vascular disease in each of 
the Veteran's lower extremities. 

The examiner must also report the 
following:  

a)  The distance the Veteran is able 
to walk on a level grade at 2 miles 
per hour; 

b)  Whether or not the Veteran has 
diminished peripheral pulses; 

c)  Whether or not trophic changes 
are present, e.g. thin skin, absence 
of hair, or dystrophic nails;

d)  Whether or not the Veteran has 
persistent coldness of either lower 
extremity; 

e)  Whether or not the Veteran has 
ischemic limb pain at rest in either 
lower extremity; 

f)  Whether or not the Veteran has 
deep ischemic ulcers; and 

g)  The ankle/brachial index.  

5.  When the actions requested in parts 
1, 2, 3, and 4 have been completed to the 
extent possible, undertake any other 
indicated development.  Then readjudicate 
the issues of entitlement to an initial 
rating in excess of 20 percent for 
peripheral vascular disease of the left 
lower extremity and entitlement to an 
initial rating in excess of 20 percent 
for peripheral vascular disease of the 
right lower extremity.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran is advised that it is his responsibility to 
report for the foregoing examination and to cooperate in the 
development of the claims.  The consequences for failure to 
report for a VA examination, without good cause, may include 
denial of the claim.  38 C.F.R. § 3.655 (2009).  Should the 
Veteran not report for the aforementioned examination, 
documentation should be obtained which shows that notice 
scheduling the examination was sent to the last known 
address.  It should also be indicated whether any notice that 
was sent was returned as undeliverable.

The veteran need take no action unless he is notified to do 
so.  However, he is further advised that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

